Citation Nr: 0821563	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1999 to September 
1999 and October 2004 to December 2005.  He served on New 
York State active duty from September 2001 to January 2002.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of an April 2006  rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  The rating decision denied the veteran's 
claim for entitlement to service connection for PTSD.

The veteran has not requested a hearing.  Therefore, the 
Board will proceed with the review of his claim. 


FINDING OF FACT

The veteran has current PTSD that is associated with 
stressors experienced during combat on active duty.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-traumatic Stress Disorder (PTSD)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a)(2007) (i.e. in accordance with DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran's service department records show that he served 
from October 2004 to December 2005, working as a Sergeant 
with the 306th Military Police Battalion in Baghdad, Iraq.  
Service records also show that the veteran earned the Combat 
Action Badge for engaging or being engaged with the enemy in 
April 2005.

In April 2006, a VA examiner noted that the veteran's 
reported symptoms were consistent with PTSD and could become 
more prominent with time and stated that the stressors 
described by the veteran were sufficiently traumatic and 
life-threatening to give rise to PTSD.  The examiner's 
overall impression, however, was that the veteran did not 
currently meet the criteria for a diagnosis of PTSD.  The 
examiner qualified this opinion by noting that the veteran 
might be minimizing his symptoms.

On VA outpatient treatment in June 2006, the veteran's 
service in Iraq was noted.  The veteran had a positive PTSD 
screen, and was referred fro mental health treatment. 

Analysis

The veteran is shown to have engaged in combat with the enemy 
during service,  inasmuch as he has been awarded the Combat 
Action Badge for his service in Iraq.  Accordingly any combat 
stressors reported by the veteran are considered corroborated 
for the purposes of establishing service connection for 
PTSD.  In this case, the veteran has reported stressful 
experiences pertaining to enemy attacks on his unit in April 
2005.   These are all considered corroborated.  

As such, the remaining question is whether the veteran has a 
diagnosis of PTSD attributed to the combat stressors.  While 
the VA examiner found that the veteran did not meet some of 
the criteria for a diagnosis of PTSD, the examiner qualified 
this opinion by noting the presence of many PTSD symptoms and 
that the veteran might have been minimizing his symptoms.  
The April 2006 VA examiner's report and the subsequent 
positive PTSD screen place the evidence in equipoise on the 
question of whether the veteran meets the criteria for the 
diagnosis of PTSD in accordance with DSM IV.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the requirement for a diagnosis of PTSD is 
satisfied.

The VA examinations reflect reports of in-service combat 
stressors.  Hence there is medical evidence linking the in-
service combat stressors to the diagnosis of PTSD.

Resolving reasonable doubt in the veteran's favor, all of the 
requirements for service connection for PTSD are satisfied 
and the claim is allowed.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for PTSD is granted. 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


